Citation Nr: 0829814	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  07-07 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service in the U.S. Marine Corps from 
February 1964 to January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  

The veteran testified before the undersigned Veterans Law 
Judge in June 2008.  A copy of the transcript of this hearing 
has been associated with the claims file.

At the time of the hearing, the veteran submitted treatise 
material.  He waived initial consideration of this evidence 
by the agency of original jurisdiction (AOJ), the RO in this 
case.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  Peripheral neuropathy was not shown during service or for 
many years thereafter; the veteran did not have acute or 
subacute peripheral neuropathy that became manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active service; there is no competent evidence of a 
nexus between a current diagnosis of peripheral neuropathy 
and any incident of service.




CONCLUSION OF LAW

Service connection for peripheral neuropathy is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

The veteran was issued a VCAA notification letter in March 
2006.  This notice fulfilled the provisions of 38 U.S.C.A. 
§ 5103(a).  The veteran was informed about the information 
and evidence not of record that is necessary to substantiate 
his claim; the information and evidence that VA will seek to 
provide; and the information and evidence the claimant is 
expected to provide.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the March 
2006 VCAA letter noted above was issued prior to the May 2006 
rating decision on appeal.  Thus, the VCAA notification 
letter was timely.

With respect to the Dingess requirements, the May 2006 letter 
failed to provide notice of the type of evidence necessary to 
establish a disability rating or effective date for the claim 
adjudicated on the merits in this decision, and although the 
veteran was latter provided such notice in March 2007, this 
notice was not timely.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 541-42 (2006) (Mayfield III).  However, such 
failure is harmless because, as will be explained below in 
greater detail, the preponderance of the evidence is against 
the veteran's claim for service connection for peripheral 
neuropathy.  Thus, any question as to the appropriate 
disability ratings or effective dates to be assigned is 
moot.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence of record includes 
service medical records and record of private treatment.  The 
Board notes that the veteran has not been provided with a VA 
examination in which an examiner opined whether the veteran 
has peripheral neuropathy attributable to service.  Under VA 
regulations, the Secretary must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

In this case, the veteran's main contention is that his 
peripheral neuropathy is attributable to presumed exposure to 
herbicide agents during service.  As discussed below, VA 
regulations provide presumptive service connection for acute 
and subacute peripheral neuropathy if the disability becomes 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active service.  There is no competent 
evidence that the veteran had peripheral neuropathy within 
this period of time and the claims file does not contain 
medical evidence or a competent opinion of a nexus between 
the veteran's peripheral neuropathy, which was first 
diagnosed many years post-service, and his presumed exposure 
to a herbicide agent, to include Agent Orange.  While the 
veteran has indicated, in essence, that he had symptoms that 
he believes were early manifestations of peripheral 
neuropathy during service, there is no competent evidence to 
support that assertion.  Therefore, the Board finds that VA 
does not have a duty to obtain an examination or medical 
opinion.  See 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Certain chronic diseases, including organic diseases of the 
nervous system, may be presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Among the 
disabilities listed is acute and subacute peripheral 
neuropathy.  For service connection to be warranted on a 
presumptive basis, peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active service.  See 38 C.F.R. 
§ 3.307(a).

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Diseases 
Not Associated with Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the 
foregoing, the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  See Brock v. 
Brown, 10 Vet. App. 155 (1997).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The veteran filed a claim for service connection for 
peripheral neuropathy in February 2006.  The veteran contends 
that he has peripheral neuropathy due to exposure to the 
herbicide agent, Agent Orange, during service in the Republic 
of Vietnam.  Service records confirm that the veteran served 
in the Republic of Vietnam.  

The veteran testified before the Board in June 2008 that he 
believed his peripheral neuropathy of the lower extremities 
was due to exposure to the herbicide agent, Agent Orange.  He 
indicated that the symptoms of this disease began as numbness 
in his left foot prior to his discharge from active service 
in 1968.  He noted that the disability worsened over time and 
he began to have symptoms bilaterally.  The veteran further 
testified that the symptoms became more noticeable in 
approximately 1990.  He added that he started to have ankle 
swelling beginning in approximately 1998.

The representative highlighted medical evidence that he 
indicated showed the onset of peripheral neuropathy in 1997 
(summarized below).  (The Board notes that the medical 
evidence of record shows that peripheral neuropathy was first 
diagnosed in 1999; hypertension was diagnosed in 1997.)

At the time of the hearing, the veteran submitted treatise 
material regarding the association between exposure to the 
herbicide agent, Agent Orange, and the development of 
peripheral neuropathy and VA's presumption of service 
connection for peripheral neuropathy based on presumed 
exposure to the herbicide agent for those who served in the 
Republic of Vietnam.

Service medical records show that in October 1966, the 
veteran sought treatment for radiating pain down the right 
hip and femur of one months' duration.  There was no 
indication of a history of injury and X-rays were read as 
normal.  The clinician completing this record provided no 
diagnosis.  The service medical records are negative for any 
findings that were attributed to peripheral neuropathy or any 
complaints of foot numbness.  

The claims file also contains an October 1983 enlistment 
examination into the U.S. Marine Corps Reserve.  No relevant 
abnormalities were noted.  The Board notes that the claims 
file does not document the dates the veteran had reserve 
duty, and the veteran has not contended that his disability 
is due to Reserve duty.  See 38 C.F.R. § 3.6.

The medical evidence of file indicates that the veteran was 
diagnosed as having peripheral neuropathy in 1999, more than 
30 years after his separation from service.  In a January 
2005 private medical record, a clinician noted that the 
veteran had "an unusual history of inflammatory peripheral 
neuropathy," noting that in 1999 he developed some redness, 
pain and swelling in the lower extremities.  The examiner was 
unable to provide a definitive etiology for peripheral 
neuropathy.  The clinician did note that the veteran had a 
history of alcohol abuse, but had quit drinking in 1996.

Analysis

The Board finds that service connection for peripheral 
neuropathy is not warranted.  The veteran has indicated that 
there is a link between his exposure to Agent Orange and his 
development of peripheral neuropathy.  The veteran served in 
the Republic of Vietnam, and therefore, he is presumed to 
have been exposed to herbicide agents, to include Agent 
Orange.  Based on this presumed exposure, presumptive service 
connection is granted for acute and subacute peripheral 
neuropathy if the disability becomes manifest to a degree of 
10 percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
service.  See 38 C.F.R. § 3.309(a).  The record indicates 
that the veteran had service in the Republic of Vietnam from 
March 1967 to January 1968.

In this case, there is no medical evidence to suggest that 
the veteran was diagnosed as having peripheral neuropathy 
until many years after his separation from service.  Although 
a service medical record noted pain in the hip and femur, the 
clinician did not indicate that there was evidence of 
peripheral neuropathy.  In this regard, the Board also 
highlights the October 1983 Reserve enlistment examination 
that did not document any evidence of peripheral neuropathy.  
As there was no diagnosis of peripheral neuropathy until many 
years post service, the one year presumptive provisions that 
apply to organic diseases of the nervous system do not 
support a grant of service connection.  38 C.F.R. §§ 3.307, 
3.309.  Further, as discussed in more detail below, there is 
no medical evidence that indicates that the veteran's 
contended in-service symptoms, to include numbness, 
represented an early manifestation of what was eventually 
diagnosed as peripheral neuropathy.  Therefore, the Board 
finds that service connection based on presumptive exposure 
to an herbicide agent in not warranted.  See 38 C.F.R. 
§§ 3.307, 3.309(e).

The treatise material the veteran submitted at the time of 
the hearing relates to the connection between peripheral 
neuropathy and Agent Orange exposure, but it does not 
specifically address the etiology of the veteran's peripheral 
neuropathy.  See Sacks v. West, 11 Vet. App. 314 (1998); see 
also Wallin v. West, 11 Vet. App. 509 (1998).  The veteran 
has not submitted medical evidence that is specific to the 
alleged nexus between his exposure to Agent Orange and a 
diagnosis of peripheral neuropathy first recorded many years 
after service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

The medical evidence of record indicates that the veteran was 
diagnosed as having peripheral neuropathy in 1999.  The 
veteran has not alleged treatment prior to the date of 
diagnosis.  To the extent that the veteran's contention that 
he had early symptoms of peripheral neuropathy during service 
and over the years thereafter is evidence of continuity of 
symptomatology (see 38 C.F.R. § 3.303), his assertion is 
outweighed by the absence of any contemporaneously recorded 
medical evidence indicative of peripheral neuropathy or the 
contended early symptom of foot numbness until more than 30 
years after service.  Moreover, the veteran has not been 
shown to possess the requisite medical training or 
credentials needed to render a competent opinion as to an 
earlier diagnosis or etiology of his peripheral neuropathy.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Some elaboration on the lay evidence is warranted.  In 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

In the Board's judgment, the veteran's peripheral neuropathy 
is not the type of disability that can be diagnosed by a 
layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  Thus, while the veteran is competent to report what 
comes to him through his senses, such as numbness in his 
feet, he does not have medical expertise to diagnosis 
peripheral neuropathy or link numbness symptoms to this later 
diagnosis.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  In this case, the medical evidence of record 
documents onset of symptoms in 1999 and does not link the 
disability at issue to in-service symptoms.

The undersigned has fully considered the veteran's 
contentions.  The Federal Circuit has held that lay evidence 
is one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence. See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements as in this case.  As noted above, in addition to 
the fact that the service medical records do not show 
treatment for numbness in the feet or of the lower 
extremities, the record is devoid of contemporaneously 
recorded medical evidence of any complaints or clinical 
findings of peripheral neuropathy until many years post-
service.  The gap of time of between the alleged service and 
the first medical diagnosis of a disability is, in itself, 
significant and it weighs against the appellant's claim.  See 
Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint can 
be considered in service connection claims).  As to the 
veteran's contention that peripheral neuropathy developed 
post-service but as a result of his in-service duties, as 
noted above, there is no medical evidence or competent 
opinion to support such a conclusion.  See Boyer, Mercado-
Martinez, Voerth, supra.

After consideration of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim.  Therefore, the benefit of the doubt doctrine is not 
applicable and the claim for service connection for 
peripheral neuropathy must be denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).


ORDER

Service connection for peripheral neuropathy is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


